PER CURIAM.
Petitioner, Charles McDermott, seeks an emergency writ of mandamus directing the trial court to accept his written waiver of appearance and to withdraw a no bond capias warrant issued August 13, 2002.
Based on the state’s appropriate confession of error, and our own review of the record, we grant the petition for writ of mandamus, and direct the trial court to accept the petitioner’s written waiver in accordance with Florida Rule of Criminal Procedure 3.180. See Stout v. State, 795 So.2d 227 (Fla. 4th DCA 2001), citing Lynch v. State, 736 So.2d 1221 (Fla. 5th DCA 1999). Furthermore, since a defendant’s presence at a pretrial conference may be waived in writing, see Florida Rule of Criminal Procedure 3.220, we find no legal basis for issuance of this capias and therefore quash the same. See Reynolds v. State, 696 So.2d 1275 (Fla. 5th DCA 1997). Cf. Cruz v. State, 822 So.2d 595 (Fla. 3d DCA 2002)(trial court can require personal presence of defendant, notwithstanding waiver, if there is good cause and defendant must be clearly advised that personal presence is required).
Petition granted; capias quashed.